Me. Presiding Justice Waterman delivered the opinion of the Court. In this case it appears that Sidney L. Winter, having by lying, forging and swindling, obtained from various parties large sums of money, absconded. About §1,800 of the funds thus obtained he deposited to the credit of his wife with the Woodbine Savings Bank; §600 of this money, Winter had by the means above described obtained from appellants. On the morning of the 16th of November, the president of the bank, a relative of Mrs. Winter, was, in connection with the cashier of another bank, informed of what Mr. Winter had done, and being requested so to do, told Mrs. Winter. Notice to a director of a corporation, while engaged in its business, such notice being concerning the business he is engaged upon, is notice to the corporation. Angelí and Ames on Corporations, Sec. 306; Bank of United States v. Davis, 2 Hill 451-461. Bolles upon Bank Officers, Sec. 351, says: “ Whenever information is given to a president for the purpose of transmission through him to his bank, the law will regard the information as having been transmitted, whether the president has done so or not.” There was evidence tending to show that the knowledge of the fraud given to Kibler Avas communicated to him for the purpose of thus giving information to the bank. And there was also evidence tending to show that Kibler received this information as the president of the bank, and in an inquiry made by him and the cashier of another bank, as to the character of the transactions through which Winter had obtained funds to deposit in the banks of Woodbine; Mr. Kibler did not testify, and there is no explanation of hoAV he, in connection with an officer of another bank, came to seek out and obtain this information, unless he did so because of his being the chief officer of appellee. KnoAvledge communicated to the president of a bank in his official capacity may be imputed to the bank. Ottaquechee Savings Bank v. Holt, 58 Vt. 166; Village of Port Jervis v. First Nat’l Bank, 96 N. Y. 550; Holden v. N. Y. & Erie Bank, 72 N. Y. 286-294; Bank of the United States v. Davis, 2 Hill 451-461. The jury should not have been instructed to find for the defendant. It should have been left to them to say, whether, at the time the bank paid to Mrs. Winter’s father the check made by her, it had notice that the funds thus by it paid had been obtained by Mr. Winter in such a manner that he had no right to them or to deposit them to the credit of his wife. The judgment of the Circuit Court is reversed and the cause remanded.